                       Case 1:21-mj-00036-JCN Document 20 Filed 02/17/21 Page 1 of 1   PageID #: 28

                                                     UNITED STATES DISTRICT COURT
                                                           DISTRICT OF MAINE
      CASE NAME: USA v. DAVID PHILLIPS

      DOCKET NO: 1:21-mj-00036-JCN

      PROCEEDING TYPE: DETENTION HEARING

                                                                  Exhibit List
Gvt   Dft   Court
                                                                                         Date          Date            Date
Exh   Exh   Exh                                           Description                                           Obj
                                                                                       Mentioned      Offered         Admitted
No.   No.    No.
      A             docket record for Connecticut case K10K-CR20-0368568-S               2/17/21      2/17/21          2/1/21

      B             docket record for Connecticut case K10K-MV20-0743001-S               2/17/21      2/17/21         2/17/21

      C             docket record for Connecticut case K10K-CR20-0368566-S               2/17/21      2/17/21         2/17/21

      D             docket record for Connecticut case M09M-CR19-0238699-S               2/17/21      2/17/21         2/17/21

                                                                                         2/17/21      2/17/21         2/17/21
